     Case 3:20-cv-00056-MMD-CLB Document 123 Filed 06/09/21 Page 1 of 2



1
                                 UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4      COURTNEY MOTLEY,                                   Case No. 3:20-cv-00056-MMD-CLB

5                                           Plaintiff,                   ORDER
                 v.
6
       NEVADA, STATE OF, et al.,
7
                                       Defendants.
8

9     I.     DISCUSSION

10           Plaintiff, a former inmate in the custody of the Nevada Department of Corrections,

11    has an application to proceed in forma pauperis for prisoners. (ECF No. 112.) However,

12    Plaintiff has updated his address, indicating that he is no longer incarcerated. (ECF No.

13    122.) Accordingly, the Court denies the application to proceed in forma pauperis for

14    prisoners as moot because Plaintiff is no longer incarcerated.

15           The Court now directs Plaintiff to file an application to proceed in forma pauperis

16    by a non-prisoner within thirty (30) days from the date of this order or pay the full filing fee

17    of $400. 1 If Plaintiff fails to file an application to proceed in forma pauperis by a non-

18    prisoner or pay the $400 filing fee within thirty (30) days, this case will be subject to

19    dismissal without prejudice.

20    II.    CONCLUSION

21           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

22    in forma pauperis for prisoners (ECF Nos. 112) is DENIED as moot.

23           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

24    approved form application to proceed in forma pauperis by a non-prisoner, as well as the

25    document entitled information and instructions for filing an in forma pauperis application.

26    ///

27
             The Court notes that the filing fee for civil cases increased from $400 to $402 on
             1


28    December 1, 2020. However, because Plaintiff initiated this action on January 23, 2020,
      he would be subject to the previous $400 filing fee.
                                                   1
     Case 3:20-cv-00056-MMD-CLB Document 123 Filed 06/09/21 Page 2 of 2



1            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

2     Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for

3     non-prisoners; or (2) pay the full filing fee of $400.

4            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

5     this case will be subject to dismissal without prejudice.

6

7            DATED THIS ___
                         9th day of June 2021.

8

9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
